Case 1:16-cv-21301-DPG Document 660 Entered on FLSD Docket 04/22/2021 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 16-cv-21301-GAYLES

  SECURITIES AND EXCHANGE COMMISSION,
  Plaintiff,
  v.
  ARIEL QUIROS,
  WILLIAM STENGER,
  JAY PEAK, INC.,
  Q RESORTS, INC.,
  JAY PEAK HOTEL SUITES L.P.,
  JAY PEAK HOTEL SUITES PHASE II. L.P.,
  JAY PEAK MANAGEMENT, INC.,
  JAY PEAK PENTHOUSE SUITES, L.P.,
  JAY PEAK GP SERVICES, INC.,
  JAY PEAK GOLF AND MOUNTAIN SUITES L.P.,
  JAY PEAK GP SERVICES GOLF, INC.,
  JAY PEAK LODGE AND TOWNHOUSES L.P.,
  JAY PEAK GP SERVICES LODGE, INC.,
  JAY PEAK HOTEL SUITES STATESIDE L.P.,
  JAY PEAK GP SERVICES STATESIDE, INC.,
  JAY PEAK BIOMEDICAL RESEARCH PARK L.P.,
  AnC BIO VERMONT GP SERVICES, LLC,
  Defendants,
  JAY CONSTRUCTION MANAGEMENT, INC.,
  GSI OF DADE COUNTY, INC.,
  NORTH EAST CONTRACT SERVICES, INC.,
  Q BURKE MOUNTAIN RESORT, LLC,
  Relief Defendants, and
  Q BURKE MOUNTAIN RESORT, HOTEL AND
     CONFERENCE CENTER, L.P.,
  Q BURKE MOUNTAIN RESORT GP SERVICES, LLC
  Additional Defendants
  _____________________________________________/




  Page | 1
Case 1:16-cv-21301-DPG Document 660 Entered on FLSD Docket 04/22/2021 Page 2 of 5

                                                                  Case No. 16-cv-21301-GAYLES


      RECEIVER’S UNOPPOSED MOTION TO APPROVE FIRST AMENDMENT TO
       SETTLEMENT AGREEMENT AND RELEASE WITH RAYMOND JAMES &
          ASSOCIATES, INC.; INCORPORATED MEMORANDUM OF LAW

      Michael I. Goldberg, as the court-appointed receiver (the “Receiver”) for Jay Peak, Inc., Q

  Resorts, Inc., Jay Peak Hotel Suites L.P., Jay Peak Hotel Suites Phase II L.P., Jay Peak

  Management, Inc., Jay Peak Penthouse Suites L.P., Jay Peak GP Services, Inc., Jay Peak Golf and

  Mountain Suites L.P., Jay Peak GP Services Golf, Inc., Jay Peak Lodge and Townhouses L.P., Jay

  Peak GP Services Lodge, Inc., Jay Peak Hotel Suites Stateside L.P., Jay Peak GP Services

  Stateside, Inc., Jay Peak Biomedical Research Park L.P., AnC Bio Vermont GP Services, LLC,

  AnC Bio VT, LLC, Q Burke Mountain Resort, Hotel and Conference Center, L.P., Q Burke

  Mountain Resort GP Services, LLC, Jay Construction Management, Inc., GSI of Dade County,

  Inc., North East Contract Services, Inc., and Q Burke Mountain Resort, LLC (collectively, the

  “Receivership Entities”), in the above-captioned civil enforcement action (the “SEC Action”), files

  this Unopposed Motion to Approve First Amendment to Settlement Agreement and Release with

  Raymond James & Associates, Inc.; Incorporated Memorandum of Law (the “Motion”).

                                               INTRODUCTION
         As stated on the record by the Receiver’s counsel at the April 6, 2021 final approval hearing

  on the Cason Plaintiffs’ settlement with Edward J. Carroll, Esq. (and his law firms) and Mark H.

  Scribner, Esq. (and his law firm), the Receiver and Class Counsel have entered into an agreement

  with Raymond James & Associates, Inc. (“Raymond James”) to amend the Settlement Agreement

  and Release between them that was approved by this Court on June 30, 2017 [DE 353]. The

  precise terms of the First Amendment to Settlement Agreement and Release (“Amendment”) are

  more fully set forth in the Amendment, a copy of which is attached as Exhibit A, but in broad

  terms, the Amendment amends Section 6 of the original Settlement Agreement and Release by



  Page | 2
Case 1:16-cv-21301-DPG Document 660 Entered on FLSD Docket 04/22/2021 Page 3 of 5

                                                                    Case No. 16-cv-21301-GAYLES


  increasing the percentage to which Raymond James is entitled for some recoveries in exchange for

  limiting the scope of Section 6 to only the four matters identified therein.

                                    MEMORANDUM OF LAW
         “A district court has broad powers and wide discretion to determine relief in an equity

  receivership.” SEC. v. Elliott, 953 F.2d 1560, 1566 (11th Cir. 1992). In such an action, a district

  court has the power to approve a settlement that is fair, adequate and reasonable, and is the product

  of good faith after an adequate investigation by the receiver. See Sterling v. Steward, 158 F.3d

  1199 (11th Cir. 1998). “Determining the fairness of the settlement is left to the sound discretion

  of the trial court and we will not overturn the court’s decision absent a clear showing of abuse of

  that discretion.” Id. at 1202 (quoting Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984)

  (emphasis supplied)).

         To approve a settlement in an equity receivership, a district court must find the settlement

  is fair, adequate and reasonable, and is not the product of collusion between the parties. See

  Sterling, 158 F.3d at 1203. To determine whether the settlement is fair, the court should examine

  the following factors: “(1) the likelihood of success; (2) the range of possible [recovery]; (3) the

  point on or below the range of [recovery] at which settlement is fair, adequate and reasonable;

  (4) the complexity, expense and duration of litigation; (5) the substance and amount of opposition

  to the settlement; and (6) the stage of proceedings at which the settlement was achieved.” Id. at

  1203 n.6 (citing Bennett, 737 F.2d at 986).

         Upon due consideration of these governing factors, the Amendment should be approved.

  Before entering into the Amendment, and upon receiving Raymond James’s limited objection to

  another settlement that questioned the distribution provisions, the Receiver and his counsel

  engaged in extensive negotiations with Raymond James and its counsel to resolve not only the

  limited objection, but a broader agreement to amend the entire scope of the distributions to

  Page | 3
Case 1:16-cv-21301-DPG Document 660 Entered on FLSD Docket 04/22/2021 Page 4 of 5

                                                                     Case No. 16-cv-21301-GAYLES


  Raymond James. The Receiver, thus, believes that Amendment is in the best interest of the

  Receivership Estate. It will simplify the process of potential future settlements by the Receiver,

  investors, and/or the Class. It will eliminate the briefing associated with Raymond James’s limited

  objection to the Cason Plaintiff’s settlement, thereby streamlining future settlements and the

  approval process associated therewith.

         The Amendment was executed after extensive, arm’s length negotiations conducted

  between the Parties and their experienced counsel in good faith. It was, of course, not the product

  of collusion. See Hemphill v. San Diego Ass’n of Realtors, Inc., 225 F.R.D. 616, 621 (S.D. Cal.

  2004) (“[T]he courts respect the integrity of counsel and presume the absence of fraud or collusion

  in negotiating the settlement[.]”). The proposed Amendment marks the culmination of extended

  negotiation efforts and is clearly not the product of collusion.

         Such agreement is undoubtedly well within the range of reasonableness and provides

  clarity moving forward for the Receiver and Raymond James. The Amendment, therefore,

  provides a substantial benefit to the Receivership Entities and all of their investors and other

  creditors. Accordingly, the Amendment is fair, adequate and reasonable, not the product of

  collusion, and should be approved, and the proposed disbursement authorized.

                                            CONCLUSION
         WHEREFORE, the Receiver respectfully requests that the Court grant this Motion and

  enter the proposed Approval Order attached hereto as Exhibit B.

                               Local Rule 7.1 Certification of Counsel

         Pursuant to Local Rule 7.1, undersigned counsel has conferred with counsel for the SEC

  and the SEC does not object to this Motion or the relief sought herein.




  Page | 4
Case 1:16-cv-21301-DPG Document 660 Entered on FLSD Docket 04/22/2021 Page 5 of 5

                                                               Case No. 16-cv-21301-GAYLES


  Dated: April 21, 2021.                                    LEVINE KELLOGG LEHMAN
                                                            SCHNEIDER + GROSSMAN LLP
                                                            Co-counsel for the Receiver
                                                            201 South Biscayne Boulevard
                                                            Citigroup Center, 22nd Floor
                                                            Miami, FL 33131
                                                            Telephone: (305) 403-8788
                                                            Facsimile: (305) 403-8789

                                                            By: /s/ Jeffrey C. Schneider
                                                            JEFFREY C. SCHNEIDER, P.A.
                                                            Florida Bar No. 933244
                                                            Primary: jcs@lklsg.com
                                                            Secondary: ams@lklsg.com

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on April

  21, 2021 via the Court’s notice of electronic filing on all CM/ECF registered users entitled to

  notice in this case.



                                                            By: /s/ Jeffrey C. Schneider
                                                                    JEFFREY C. SCHNEIDER, P.A.




  Page | 5
